DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/20/2022, Remarks pg. 9, regarding the status of the claims and amendments is hereby acknowledged. With respect to applicant’s Remarks, pg. 9, regarding the amendments to claim 17, the applicant argues that support for the amendments is found on pages 21-22 and Fig. 10, however, the applicant has amended the claim to recite “electronic wall” rather that the terms used in the originally filed specification referring to “video wall” or “digital wall.” Therefore, the examiner will rely on the dictionary definition of “digital” (i.e., of, relating to, or utilizing devices constructed or working by the methods or principles of electronics), as supported in the specification, to take applicant’s amendment of “electronic wall” as referring to a “digital wall.”
Applicant's arguments filed 7/20/2022, Remarks pg. 9-10, regarding all pending rejections of claims  have been fully considered. The examiner notes that the Remarks state “…Without acquiescing in any rejections, all pending rejections are moot as they do not apply to any extant claim version…”, however, the applicant has not presented arguments with respect to the prior art of record as applicable to the amended independent claims. Therefore, the examiner will provide a new grounds of rejection in order to take into consideration the newly amended limitations not previously presented, in part, with the prior art of record and newly found prior art reference(s).
Claim Interpretation
Regarding the term “assembly” the term is interpreted in light of the specification, wherein the limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The term “assembly” is given the broadest reasonable interpretation in light of the specification to include the dictionary definition of “assembly” to include the fitting together of manufactured parts into a complete machine, structure, or unit of a machine. With respect to applicant’s Remarks, pg. 9, regarding the amendments to claim 17, the applicant argues that support for the amendments is found on pages 21-22 and Fig. 10, however, the applicant has amended the claim to recite “electronic wall” rather that the terms used in the originally filed specification referring to “video wall” or “digital wall.” Therefore, the examiner will interpret applicant’s amendment of “electronic wall” as referring to a “digital wall.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claim 17 and dependent claims 51-60 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 17, recites, inter alia, “an assembly comprising: an electronic wall, the electronic wall comprising: at least one display device…”, however, the Applicant’s originally filed specification pg. 5 refers to Fig. 10 as comprising a “digital wall” and the terms used in the originally filed specification also refer to “video wall” or “digital wall” as recited in, e.g., pgs., 21-22. The examiner interprets applicant’s amendment of “electronic wall” as referring to a “digital wall.” 
All things considered, claim 17 recites that an electronic wall (i.e., supported as a digital wall in the original specification) comprises a “digital device” but the applicant’s originally filed specification does not appear to disclose how a “digital wall” understood as displayed in what can be best interpreted as a graphical user interface comprises what is interpreted as a physical or tangible “digital device.” As such, the claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 17, 35-36, 46-47, 49, 51-57 are rejected under U.S.C. 103 as being unpatentable over YAMAGISHI; Yasuaki et al. US 20180288468 A1 (hereafter Yamagishi ‘468) and in further view of YAMAGISHI; YASUAKI US 20170055006 A1 (hereafter Yamagishi ‘006) and in further view of YAMAGISHI; Yasuaki et al. US 20160057467 A1 (Yamagishi ‘467) and in further view of Zalewski; Gary M. US 20100273553 A1 (hereafter Zalewski) and in further view of "ATSC Standard: ATSC 3.0 Interactive Content (A/344)", May 2, 2019 (hereafter ATSC 3.0).
Regarding claim 1, “an assembly comprising: at least one receiver device comprising at least one display, at least one broadcast signal receiver, and at least one processor configured with instructions which when executed by the processor configure the processor to: receive from the broadcast receiver at least one audio video (AV) stream for live presentation of the AV stream on the display; receive at least one non-real time (NRT) content comprising advertisements of at least one ad event for insertion of the NRT content into the AV stream” Yamagishi ‘468 para 57-69, 138-146, 224-231, 328 client apparatus 40 (Fig. 25, 334 comprising processor and display)  for receiving Ad/Dash files of a program content, advertisement content, and NRT content also known as Locally Cached Content wherein locally cached advertisements are inserted with live television content. 
Regarding “present on the display the ad event in accordance with at least one Javascript template, wherein the ad event is managed at least in part by an Xlink that triggers associated JavaScript controls, the template defining both what ads get played out and what the ads are in the ad event, wherein the ad event is associated with a first identifier, the first identifier having plural ad identifiers assigned to the first identifier for concurrently presenting different ads indicated via respective ad identifiers of the plural ad identifiers, the first identifier being different from the plural ad identifiers, concurrently presenting different ads indicated via the respective ad identifiers of the plural ad identifiers,” (Yamagishi ‘468 para 223-231 display live content, with ad events stored in cache corresponding to NRT content also known as LCC as discussed above, in accordance with “…script application generation section 103 generates a script application based on the data supplied from the reception section 101 and supplies the data to the processing section 105. Here, the script application is an application that can execute a script. This script application can be an application developed using a markup language such as HTML5 or an application developed using a script language such as JavaScript”; see para 147-165 teaching elements for “Xlink that triggers associated JavaScript controls, the template defining both what ads get played out and what the ads are in the ad event” wherein In FIG. 10, the client apparatus 40 has an application/codec capability, a DASH client capability, and a transport stack/HTTP server capability. Also, the transport stack/HTTP server capability includes an)(Link resolver capability and an HTTP proxy cache capability. It should be noted, however, that the HTTP server of the communication server 30 may have the XLink resolver capability. ). Whereas Yamagishi ‘468 teaches each advertisement is associated with an identifier, Yamagishi ‘468 does not reference simultaneous presentation of advertisements (see Fig. 12 and para 155-156 teaching that for each ad indicator (e.g., A1 comprising and alpha numeric identifier), the content of advertisement to be reproduced changes dynamically in accordance with user characteristic which is interpreted as utilizing a plurality of identifiers, each different, for every ad event opportunity.) See also Yamagishi ‘468 teaches selecting from a group of stored files are cached (see Yamagishi ‘468 para 105, 149-152, 160, 173, 258, 280, 302-304, 315).
With respect to the term “Javascript template” Yamagishi ‘468 recognizing a solution to a known problem of ad-insertion control utilizing XLink (para 145 - 3GPP (Third Generation Partnership Project) and DASH-IF (Industry Forum), standardization projects for mobile communication system, follow the footsteps of an ad-insertion control realization method personalized by Period element XLink that is prescribed by MPEG-DASH. It is assumed that ATSC 3.0 will also follow the footsteps of this ad-insertion control realization method. It should be noted that XLink is a specification for defining a link between XML documents and advised by W3C (World Wide Web Consortium). Yamagishi acknowledges that the features of ATSC 3.0 will incorporate known elements of ad-insertion with respect to a link between XML documents and advised by W3C. See Yamagishi Fig. 11-14 and corresponding specification sections disclosing elements corresponding to Javascript template, para 137-144 – local cache for advertisement insertion to  present on the display the ad event in accordance with at least one Javascript template, wherein the ad event is managed by both an Xlink that triggers associated JavaScript controls and then the JavaScript template for the ad event, the template defining what ads get played out, and what the ads are in the ad event, a first ad of the ad event being stored in cache or memory buffer for play; See Fig. 13-14 disclosing a segment template identifier with media indicators for main program and advertisement; see para 155-159 when the Xlink arrives the first ad is played out immediately from cache or memory buffer). Yamagishi ‘468 para 224-231 teaches the following:
[0228] The script application generation section 103 generates a script application based on the data supplied from the reception section 101 and supplies the data to the processing section 105. Here, the script application is an application that can execute a script. This script application can be an application developed using a markup language such as HTML5 or an application developed using a script language such as JavaScript (registered trademark). 
[0229] The MPD generation section 104 generates MPD metadata based on the data supplied from the reception section 101 and supplies the MPD metadata to the processing section 105. Here, although the Period element appropriate to content such as program or advertisement is written in MPD metadata, the detailed content thereof will be described later. 
[0230] The processing section 105 performs necessary processes on the Ad segment and the DASH segment supplied from the Ad/DASH segment generation section 102, the script application supplied from the script application generation section 103, and the MPD metadata supplied from the MPD generation section 104 and supplies the data to the transmission section 106. 
[0231] The transmission section 106 sends the data supplied from the processing section 105 to the broadcast server 20 or the communication server 30. It should be noted that, here, of the data (files) of the Ad segment and the DASH segment, the script application, and the MPD metadata, data delivered via broadcasting is sent to the broadcast server 20 and data delivered via communication is sent to the communication server 30.
A person of ordinary skill in the art would have reasonably inferred and understood Yamagishi ‘468 para 228-231 as creating a template using a script application (e.g., Javascript) to produce data that corresponds to display the ad event in accordance with at least one Javascript template, wherein the ad event is managed at least in part by an Xlink that triggers associated JavaScript controls, the template defining both what ads get played out and what the ads are in the ad event” because whereas Yamagishi ‘468 does not use the term “Javascript template”, the data descripted in Yamagishi ‘468 228-231 would be understood as a Javascript template in further view of Yamagishi ‘006 disclosing signaling data template for MPD created using XML (Fig. 10-12 and para 232-276). The inference discussed above is further clarified wherein Yamagishi ‘467 MPD URL in which Section 2.2.5 also discloses a MPD URL and “Non-patent literature 2” designates a “template” and wherein the NPL states “URL templates…which may be downloaded through an xlink….”
Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467 are silent with respect to wherein the ad event is associated with a first identifier, the first identifier having plural ad identifiers assigned to the first identifier for concurrently presenting different ads indicated via respective ad identifiers of the plural ad identifiers, the first identifier being different from the plural ad identifiers, concurrently presenting different ads indicated via the respective ad identifiers of the plural ad identifiers.” 
In an analogous art, Zelewski teaches simultaneously presenting a first and second advertisement and also teaches each advertisement has an associated identifier (para 40-41 presenting interactive elements added to those already existing in the media segment and interactive advertising comprising objects inserted while displaying interactive advertising will be of a static nature and/or dynamic; advertising content can be inserted inside viewing area and outside viewing display area; para 64-65 and Fig. 6 disclose simultaneously presenting advertisement 654 and 664 as also previously indicated and supported in para 40-41.para  Zelewski (Fig. 12 and para 77-79 a user is able to interact with a different “interactive advertisement” that the one disclosed in para 80-82, to order a pizza and wherein the pizza advertisement progressively takes a user from selecting a purchase, to confirming address, confirming payment, to confirmation of the order). See also Zelewski Fig. 13 and para 40, 80-82 teaches interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content comprises a voting sequence that updates itself as the votes are counted and the clock progresses such that the advertisement is also progressing.  Zelewski para 83-84 further discloses an ad event 458 comprises a first identifier as “A” and further teaches that a selection is made from one or more respective ad identifiers comprising alpha numeric representations (e.g., B1, B2, B3)( i.e., the first identifier having plural ad identifiers, comprising numbers and letters such as B1, B2, B3, and assigned to the first identifier for presenting the ad event using one or more respective ads indicated via the ad identifiers, the first identifier being different from the ad identifiers). See also Yamagishi ‘468 Fig. 12 and para 155-156 teaching that for each ad indicator (e.g., A1 comprising and alpha numeric identifier), the content of advertisement to be reproduced changes dynamically in accordance with user characteristic which is interpreted as utilizing a plurality of identifiers, each different, for every ad event opportunity.
Therefore, based on the combined teachings of Zelewski, wherein Zelewski teaches more than one advertisements are simultaneously presented, a person of ordinary skill in the art would have reasonably inferred that an ad event indicating the simultaneous presentation of advertisements would require to separate ad identifiers to a particular ad event that are presented on a display device simultaneously. 
The motivation to combine Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, and Zelewski is further evidenced in the ATSC standards (i.e., ATSC 3.0) which seeks to define a standard for executing interactive content and to define and/or verify the proper emission specifications and to allow interactive content developers to target a known environment (page 1 – interactive content delivered over broadband or broadcast or both and similar to inventions of Yamagishi ‘468 and Yamagishi ‘006; pg. 18, Section 6.1 teaches the client apparatus to request content from external URLs using JavaScript).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468 for receiving real-time streams for displaying live broadcast television in conjunction with received NRT data comprising advertisements to be displayed using a script application such as Javascript and a template by incorporating known elements of Yamagishi ‘006 disclosing signaling data template for MPD created using XML because the prior art recognizes the benefit of utilizing template data related to MPD is downloaded over xLink  as disclosed in Yamagishi ‘467. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, and Yamagishi ‘467 for receiving real-time streams for displaying live broadcast television in conjunction with received NRT data comprising advertisements to be displayed using a script application such as Javascript and a template as relating to the transmission of content using ATSC standards and HTTP DASH by further incorporating known elements of Zalewski’s invention for presenting live broadcasts/programs with a plurality of cached advertisements that are simultaneously presented to a viewer inside the viewing area and outside the viewing area to provide different advertisers with the opportunity to present their products to viewers at the most opportune point in a program. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, and  Zelewski by further incorporating known elements of ATSC standards (i.e., ATSC 3.0) because each of Yamagishi’s inventions comprises the transmission of content using ATSC standards and HTTP DASH and for presenting cached advertisements and because the prior art (e.g., ATSC 3.0) recognizes the benefit of utilizing standardization projects for utilizing stored content to customize video presentations based on viewer characteristics. 

Regarding assembly of independent claim 17, the claim is further rejected on obviousness grounds as discussed in the rejection of claims 1 wherein the elements of the assembly are rendered obvious by the references discussed in the rejection of claim 1. Wherein independent claim 1 does not reference an “electronic wall” which has been interpreted as a “digital wall” as discussed supra. With respect to the “electronic wall” not claimed in the rejection of claim 1, the prior art to Zelewski, cited in the rejection of claim 1, further teaches an “electronic wall” (i.e., digital wall) in Fig. 6 for simultaneously presenting a plurality of advertisements. Zelewski, further teaches the electronic wall displays television content in element 652 comprising advertisements 654, 662, 656, 660 and simultaneously presenting a first and second advertisements and also teaches each advertisement has an associated identifier (para 40-41 presenting interactive elements added to those already existing in the media segment and interactive advertising comprising objects inserted while displaying interactive advertising will be of a static nature and/or dynamic; advertising content can be inserted inside viewing area and outside viewing display area; para 64-65 and Fig. 6 disclose simultaneously presenting advertisement 654 and 664 as also previously indicated and supported in para 40-41; para  Zelewski (Fig. 12 and para 77-79 a user is able to interact with a different “interactive advertisement” that the one disclosed in para 80-82, to order a pizza and wherein the pizza advertisement progressively takes a user from selecting a purchase, to confirming address, confirming payment, to confirmation of the order). See also Zelewski Fig. 13 and para 40, 80-82 teaches interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content comprises a voting sequence that updates itself as the votes are counted and the clock progresses such that the advertisement is also progressing.  

Regarding claim 35, “wherein the first identifier is a unique alpha- numeric string identifying the ad event” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Zelewski para 83-84 further discloses an ad event 458 comprises a first identifier as “A” and further teaches that a selection is made from one or more respective ad identifiers comprising alpha numeric representations (e.g., B1, B2, B3)( i.e., the first identifier having plural ad identifiers, comprising numbers and letters such as B1, B2, B3, and assigned to the first identifier for presenting the ad event using one or more respective ads indicated via the ad identifiers, the first identifier being different from the ad identifiers). See also Yamagishi ‘468 Fig. 12 and para 155-156 teaching that for each ad indicator (e.g., A1 comprising and alpha numeric identifier), the content of advertisement to be reproduced changes dynamically in accordance with user characteristic which is interpreted as utilizing a plurality of identifiers, each different, for every ad event opportunity.
Regarding claim 36, “wherein each ad identifier is a unique alpha- numeric string identifying the respective ad” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Zelewski para 83-84 further discloses an ad event 458 comprises a first identifier as “A” and further teaches that a selection is made from one or more respective ad identifiers comprising alpha numeric representations (e.g., B1, B2, B3)( i.e., the first identifier having plural ad identifiers, comprising numbers and letters such as B1, B2, B3, and assigned to the first identifier for presenting the ad event using one or more respective ads indicated via the ad identifiers, the first identifier being different from the ad identifiers). See also Yamagishi ‘468 Fig. 12 and para 155-156 teaching that for each ad indicator (e.g., A1 comprising and alpha numeric identifier), the content of advertisement to be reproduced changes dynamically in accordance with user characteristic which is interpreted as utilizing a plurality of identifiers, each different, for every ad event opportunity.
Regarding claim 46, “wherein the instructions are executable to: synchronize the different ads for presentation as part of the ad event for simultaneous viewing of the different ads” is further rejected on obviousness grounds as discussed in the rejection of claims 1 wherein Zelewski, cited in the rejection of claim 1, teaches Fig. 6 for simultaneously presenting a plurality of advertisements. Zelewski, further teaches the electronic wall displays television content in element 652 comprising advertisements 654, 662, 656, 660 and simultaneously presenting a first and second advertisements and also teaches each advertisement has an associated identifier (para 40-41 presenting interactive elements added to those already existing in the media segment and interactive advertising comprising objects inserted while displaying interactive advertising will be of a static nature and/or dynamic; advertising content can be inserted inside viewing area and outside viewing display area; para 64-65 and Fig. 6 disclose simultaneously presenting advertisement 654 and 664 as also previously indicated and supported in para 40-41.Zalewski teaches utilizing metadata for identifying the positions of the presented advertisements (see Zalewski para 44, 71, 76 Interactive content is placed in a particular location on the screen comprising specific horizontal and vertical coordinates and wherein Zalewski Fig. 6 and element 654 is an interactive advertisement in the upper left quadrant).  See also ATSC 3.0 Section 9.7.2 teaching indicating the coordinates in the upper left corner of the scaled window corresponds to indicating a quadrant area. 
Regarding claim 47, “wherein the instructions are executable to: synchronize the different ads for presentation concurrently with a portion of the AV stream for simultaneous viewing of the different ads and the AV stream” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 46 wherein Zelewski, cited in the rejection of claims 1 and 46, teaches Fig. 6 for simultaneously presenting a plurality of different embedded advertisements and the combination of prior art cited in the rejection of claim 1 renders obvious embedding NRT ads with video content. Zelewski, further teaches the electronic wall displays television content in element 652 comprising advertisements 654, 662, 656, 660 and simultaneously presenting a first and second advertisements and also teaches each advertisement has an associated identifier (para 40-41 presenting interactive elements added to those already existing in the media segment and interactive advertising comprising objects inserted while displaying interactive advertising will be of a static nature and/or dynamic; advertising content can be inserted inside viewing area and outside viewing display area; para 64-65 and Fig. 6 disclose simultaneously presenting advertisement 654 and 664 as also previously indicated and supported in para 40-41.Zalewski teaches utilizing metadata for identifying the positions of the presented advertisements (see Zalewski para 44, 71, 76 Interactive content is placed in a particular location on the screen comprising specific horizontal and vertical coordinates and wherein Zalewski Fig. 6 and element 654 is an interactive advertisement in the upper left quadrant).  See also ATSC 3.0 Section 9.7.2 teaching indicating the coordinates in the upper left corner of the scaled window corresponds to indicating a quadrant area.
Regarding claim 49, “wherein at least one ad of the different ads is related to the AV stream itself” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 46-47 wherein Zelewski, cited in the rejection of claims 1 and 46, teaches Fig. 6 for simultaneously presenting a plurality of different embedded advertisements and the combination of prior art cited in the rejection of claim 1 renders obvious embedding NRT ads with video content (ads 664 are embedded as part of the AV stream itself to be displayed as part of the video stream and are therefore related to the AV stream itself in comparison to ad elements 654 that is not embedded within the video itself). Zelewski para 65 discloses presenting commercial advertisements or “any types of supplemental content” is interpreted as supplemental to the video content displayed as typically understood in the art. Zelewski, further teaches the electronic wall displays television content in element 652 comprising advertisements 654, 662, 656, 660 and simultaneously presenting a first and second advertisements and also teaches each advertisement has an associated identifier (para 40-41 presenting interactive elements added to those already existing in the media segment and interactive advertising comprising objects inserted while displaying interactive advertising will be of a static nature and/or dynamic; advertising content can be inserted inside viewing area and outside viewing display area; para 64-65 and Fig. 6 disclose simultaneously presenting advertisement 654 and 664 as also previously indicated and supported in para 40-41.Zalewski teaches utilizing metadata for identifying the positions of the presented advertisements (see Zalewski para 44, 71, 76 Interactive content is placed in a particular location on the screen comprising specific horizontal and vertical coordinates and wherein Zalewski Fig. 6 and element 654 is an interactive advertisement in the upper left quadrant).  See also ATSC 3.0 Section 9.7.2 teaching indicating the coordinates in the upper left corner of the scaled window corresponds to indicating a quadrant area.
Regarding claim 51, “wherein the display device comprises a television (TV), the TV establishing some but not all of the electronic wall” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 17 based on the Interpretation of the Claims, supra, wherein Zelewski, cited in the rejection of claim 1, further teaches an “electronic wall” (i.e., digital wall) in Fig. 6 for simultaneously presenting a plurality of advertisements within a display window “display device” 652 that does not take up the entire “electronic wall” (i.e., digital wall interpreted as a graphical user interface in Fig. 6 of Zalewski). See also Zelewski, further teaches the electronic wall displays television content in element 652 and advertisements 654, 664, 656, 660 (some inside the display 652 and some outside) and simultaneously presenting a first and second advertisements and also teaches each advertisement has an associated identifier (para 40-41 presenting interactive elements added to those already existing in the media segment and interactive advertising comprising objects inserted while displaying interactive advertising will be of a static nature and/or dynamic; advertising content can be inserted inside viewing area and outside viewing display area; para 64-65 and Fig. 6 disclose simultaneously presenting advertisement 654 and 664 as also previously indicated and supported in para 40-41; para  Zelewski (Fig. 12 and para 77-79 a user is able to interact with a different “interactive advertisement” that the one disclosed in para 80-82). See also Zelewski Fig. 13 and para 40, 80-82 teaches interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content comprises a voting sequence that updates itself as the votes are counted and the clock progresses such that the advertisement is also progressing.  
Regarding claim 52, “wherein the electronic wall comprises: a first area at which a first advertisement is presentable, the first area being different from a second area on the wall that establishes the TV” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 17, 51 based on the Interpretation of the Claims, supra, wherein Zelewski, cited in the rejection of claim 1, further teaches an “electronic wall” (i.e., digital wall) in Fig. 6 for simultaneously presenting a plurality of advertisements comprising a display window “display device” 652 that does not take up the entire “electronic wall” (i.e., digital wall interpreted as a graphical user interface in Fig. 6 of Zalewski). See also Zelewski, further teaches the graphical user interface (i.e., “electronic wall”) displays television content in element 652 and advertisements 654, 664, 656, 660 (some inside the display 652 and some outside display 652) and simultaneously presenting a first and second advertisements and also teaches each advertisement has an associated identifier (para 40-41 presenting interactive elements added to those already existing in the media segment and interactive advertising comprising objects inserted while displaying interactive advertising will be of a static nature and/or dynamic; advertising content can be inserted inside viewing area and outside viewing display area; para 64-65 and Fig. 6 disclose simultaneously presenting advertisement 654 and 664 as also previously indicated and supported in para 40-41; para  Zelewski (Fig. 12 and para 77-79 a user is able to interact with a different “interactive advertisement” that the one disclosed in para 80-82). See also Zelewski Fig. 13 and para 40, 80-82 teaches interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content comprises a voting sequence that updates itself as the votes are counted and the clock progresses such that the advertisement is also progressing.
Regarding claim 53, “comprising at least one processor configured with instructions which when executed by the processor configure the processor to: present the first advertisement at the first area while presenting other content at the second area” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 17, 51-52 based on the Interpretation of the Claims, supra, wherein Zelewski, cited in the rejection of claim 1, further teaches an “electronic wall” (i.e., digital wall) in Fig. 6 for simultaneously presenting a plurality of advertisements and comprising a display window “display device” 652 that does not take up the entire “electronic wall” (i.e., digital wall interpreted as a graphical user interface in Fig. 6 of Zalewski). See also Zelewski, further teaches the graphical user interface (i.e., “electronic wall”) displays television content in element 652 and advertisements 654, 664, 656, 660 (some inside the display 652 and some outside display 652) and simultaneously presenting a first and second advertisements and also teaches each advertisement has an associated identifier (para 40-41 presenting interactive elements added to those already existing in the media segment and interactive advertising comprising objects inserted while displaying interactive advertising will be of a static nature and/or dynamic; advertising content can be inserted inside viewing area and outside viewing display area; para 64-65 and Fig. 6 disclose simultaneously presenting advertisement 654 and 664 as also previously indicated and supported in para 40-41; para  Zelewski (Fig. 12 and para 77-79 a user is able to interact with a different “interactive advertisement” that the one disclosed in para 80-82). See also Zelewski Fig. 13 and para 40, 80-82 teaches interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content comprises a voting sequence that updates itself as the votes are counted and the clock progresses such that the advertisement is also progressing.
Regarding claims 54-55, “wherein the electronic wall comprises: a first area at which home-based controls are presentable, the first area being different from a second area on the wall that establishes the TV” and “comprising at least one processor configured with instructions which when executed by the processor configure the processor to: present the home-based controls at the first area while presenting other content at the second area” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 17, 51-52 based on the Interpretation of the Claims, supra, wherein Zelewski, cited in the rejection of claim 1, further teaches an “electronic wall” (i.e., digital wall) in Fig. 6 for simultaneously presenting a plurality of advertisements and comprising a display window “display device” 652 that does not take up the entire “electronic wall” (i.e., digital wall interpreted as a graphical user interface in Fig. 6 of Zalewski). See also Zelewski, further teaches the graphical user interface (i.e., “electronic wall”) displays television content in element 652, home-based controls (element 662 control buttons [pause, etc.,]) wherein elements 662 are outside element 652), and advertisements 654, 664, 656, 660 (some inside the display 652 and some outside display 652). The element 662 of Zelewski controls the multimedia received from Fig. 5 client 502 and wherein Fig. 1-2, 9, 10, 14-15, 17 are disclosed as being part of a home network such that element 662 is interpreted as controlling the client device in the home for delivering multimedia to the display. See also Zelewski   simultaneously presenting a first and second advertisements and also teaches each advertisement has an associated identifier (para 40-41 presenting interactive elements added to those already existing in the media segment and interactive advertising comprising objects inserted while displaying interactive advertising will be of a static nature and/or dynamic; advertising content can be inserted inside viewing area and outside viewing display area; para 64-65 and Fig. 6 disclose simultaneously presenting advertisement 654 and 664 as also previously indicated and supported in para 40-41; para Zelewski (Fig. 12 and para 77-79 a user is able to interact with a different “interactive advertisement” that the one disclosed in para 80-82). See also Zelewski Fig. 13 and para 40, 80-82 teaches interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content comprises a voting sequence that updates itself as the votes are counted and the clock progresses such that the advertisement is also progressing.
Regarding claims 56-57, “wherein the electronic wall comprises: a first area at which scheduling reminders are presentable, the first area being different from a second area on the wall that establishes the TV” and "comprising at least one processor configured with instructions which when executed by the processor configure the processor to: present the scheduling reminders at the first area while presenting other content at the second area" is further rejected on obviousness grounds as discussed in the rejection of claims 1, 17, 51-52 based on the Interpretation of the Claims, supra, wherein Zelewski, cited in the rejection of claim 1, further teaches an “electronic wall” (i.e., digital wall) in Fig. 6 for simultaneously presenting a plurality of advertisements and comprising a display window “display device” 652 that does not take up the entire “electronic wall” (i.e., digital wall interpreted as a graphical user interface in Fig. 6 of Zalewski). See also Zelewski, further teaches the graphical user interface (i.e., “electronic wall”) displays television content in element 652 and advertisements 654, 664, 656, 660 (some inside the display 652 and some outside display 652) and simultaneously presenting a first and second advertisements and also teaches each advertisement has an associated identifier (para 40-41 presenting interactive elements added to those already existing in the media segment and interactive advertising comprising objects inserted while displaying interactive advertising will be of a static nature and/or dynamic; advertising content can be inserted inside viewing area and outside viewing display area; para 64-65 and Fig. 6 disclose simultaneously presenting advertisement 654 and 664 as also previously indicated and supported in para 40-41; para  Zelewski (Fig. 12 and para 77-79 a user is able to interact with a different “interactive advertisement” that the one disclosed in para 80-82. See also Zelewski Fig. 13 and para 40, 80-82 teaches interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content comprises a voting sequence that updates itself as the votes are counted and the clock progresses such that the advertisement is also progressing. Zelewski para 80-82 are interpreted as providing the viewer a reminder of the time remaining to take a particular action (i.e., voting).

Claims 11 and 48 are rejected under U.S.C. 103 as being unpatentable over YAMAGISHI; Yasuaki et al. US 20180288468 A1 (hereafter Yamagishi ‘468) and in further view of YAMAGISHI; YASUAKI US 20170055006 A1 (hereafter Yamagishi ‘006) and in further view of YAMAGISHI; Yasuaki et al. US 20160057467 A1 (Yamagishi ‘467) and in further view of Zalewski; Gary M. US 20100273553 A1 (hereafter Zalewski) and in further view of "ATSC Standard: ATSC 3.0 Interactive Content (A/344)", May 2, 2019 (hereafter ATSC 3.0) and in further view of Makhlouf; Samir B. US 20160212500 A1 (hereafter Makhlouf).

Regarding method claim 11, the claim is further rejected on obviousness grounds as discussed in the rejection of claims 1, 17, 35-36, 46-48, 51-57 wherein limitations of claim 11 are similar in scope with the limitations of claims 1, 17, 35-36, 46-48, 51-57 of the assembly are rendered obvious by the references discussed in the rejection of claims 1, 17, 35-36, 46-48, 51-57. 
Claim 11 further recites a dynamic adaptive streaming, for the purpose of compact prosecution, assuming that an invention transmitting a template and also uses adaptive dynamic streaming also corresponds to sending a template to the receiver using an XLink embedded in a dynamic adaptive “stream”, then the rejection of the claims below will indicate the rejection for the purpose of compact prosecution using the prior art referenced above to the current assignee (i.e., YAMAGISHI; Yasuaki et al. US 20180288468 A1 para 0058 - The Ad/DASH server 10 is a server for handling delivery service that supports MPEG-DASH (Dynamic Adaptive Streaming over HTTP). Here, MPEG-DASH is a streaming delivery standard compliant with OTT-V (Over The Top Video) that relates to adaptive streaming delivery using HTTP (Hypertext Transfer Protocol)-based streaming protocol.). 
The applicant has amended the limitations of claim 11 to recite the feature for “evolves” that was similarly recited in previously presented claim 1. Whereas the feature for “evolves” is no longer recited in independent claim 1, Zelewski of record teaches the limitation (Fig. 12 and para 77-79 teaches an advertisement that “evolves” based on the claimed “user inputs” wherein a user is able to interact with a different “interactive advertisement” that the one disclosed in para 80-82, to order a pizza and wherein the pizza advertisement progressively takes a user from selecting a purchase, to confirming address, confirming payment, to confirmation of the order).
Additionally, the limitation of claim 11 pertaining to “dynamic sub-components of a single advertisement” was not recited in the limitations of claims 1 and 17. Regarding “dynamic sub-components of a single advertisement” the combination of Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, Zalewski, and ATSC 3.0 disclose presenting multiple ads on the same display simultaneously and in a dynamic manner, and a person of ordinary skill in the art would have reasonably inferred that there is no limitation on what product is to be displayed. Stated differently, there is no limitation on an advertiser purchasing ad space on the displayed video to advertise on different positions in relation to the displayed video. In particular, Zelewski para 83-84 further discloses an ad event 458 comprises a first identifier as “A” and further teaches that a selection is made from one or more respective ads (B1, B2, B3)( i.e., the first identifier having plural ad identifiers assigned to the first identifier for presenting the ad event using one or more respective ads indicated via the ad identifiers, the first identifier being different from the ad identifiers). Zelewski teaches commercials B1, B2, and B3 are different commercials but will have the same length and may be of the same product. See also Yamagishi ‘468 Fig. 12 and para 155-156 teaching that for each ad indicator, the content of advertisement to be reproduced changes dynamically in accordance with user characteristic which is interpreted as utilizing a plurality of identifiers, each different, for every ad event opportunity.
Examiner’s Note: See prior art made of record cited in the rejection of claim 50 (Huber, Thomas  et al. US 20050137958 A1 (hereafter Huber)) wherein advertisers elect portions of video content to have product placement is not limited to a location of type of advertisement for a product.  
	
A person of ordinary skill in the art would see the obvious benefit of enabling an advertiser to present different advertisements on the same display screen (e.g., Zalewski) and wherein the prior art recognizes simultaneously presenting different types of advertisements on the same display screen for the same product model (see Makhlouf Fig. 7-8 element 118, 724, 730 presenting different advertisement content for the same model camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, Zelewski, and  ATSC 3.0 by further incorporating known elements of Makhlouf for displaying the presentation of tailored advertisements simultaneously wherein the different advertisements corresponds to different types of ads for the same product model, such as  particular model camera, such that the user can select from, from the same displayed screen, the different type of advertisement content that interests the viewer the most.

Regarding claim 48, “wherein the different ads each relate to a same model of a product” the combination of Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, Zalewski, and ATSC 3.0 disclose presenting multiple ads on the same display simultaneously, a person of ordinary skill in the art would have reasonably inferred that there is not limitation on what product is to be displayed. Stated differently, there is no limitation on an advertiser purchasing ad space on the displayed video to advertise on different positions in relation to the displayed video. In particular, Zelewski para 83-84 further discloses an ad event 458 comprises a first identifier as “A” and further teaches that a selection is made from one or more respective ads (B1, B2, B3)( i.e., the first identifier having plural ad identifiers assigned to the first identifier for presenting the ad event using one or more respective ads indicated via the ad identifiers, the first identifier being different from the ad identifiers). Zelewski teaches commercials B1, B2, and B3 are different commercials but will have the same length and may be of the same product. See also Yamagishi ‘468 Fig. 12 and para 155-156 teaching that for each ad indicator, the content of advertisement to be reproduced changes dynamically in accordance with user characteristic which is interpreted as utilizing a plurality of identifiers, each different, for every ad event opportunity.
Examiner’s Note: See prior art made of record cited in the rejection of claim 50 wherein advertisers elect portions of video content to have product placement is not limited to a location of type of advertisement for a product.  
	
A person of ordinary skill in the art would see the obvious benefit of enabling an advertiser to present different advertisements on the same display screen (e.g., Zalewski) and wherein the prior art recognizes simultaneously presenting different types of advertisements on the same display screen for the same product model (see Makhlouf Fig. 7-8 element 118, 724, 730 presenting different advertisement content for the same model camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, Zelewski, and  ATSC 3.0 by further incorporating known elements of Makhlouf for displaying the presentation of tailored advertisements simultaneously wherein the different advertisements corresponds to different types of ads for the same product model such that the user can select from, from the same displayed content, the different type of advertisement content that interests the viewer the most.

Claims 50 and 58-59 are rejected under U.S.C. 103 as being unpatentable over YAMAGISHI; Yasuaki et al. US 20180288468 A1 (hereafter Yamagishi ‘468) and in further view of YAMAGISHI; YASUAKI US 20170055006 A1 (hereafter Yamagishi ‘006) and in further view of YAMAGISHI; Yasuaki et al. US 20160057467 A1 (Yamagishi ‘467) and in further view of Zalewski; Gary M. US 20100273553 A1 (hereafter Zalewski) and in further view of "ATSC Standard: ATSC 3.0 Interactive Content (A/344)", May 2, 2019 (hereafter ATSC 3.0) and in further view of Huber, Thomas  et al. US 20050137958 A1 (hereafter Huber).

Regarding claim 50, “wherein the AV stream is a first AV stream, and wherein a first ad of the different ads is determined for playout as part of the ad event based on execution of automatic content recognition (ACR) recognizing certain content of a second AV stream viewed in the past, the second AV stream being different from the first AV stream” the combination of Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, Zalewski, and ATSC 3.0 disclose wherein the AV stream is a first AV stream, and wherein a first ad of the different ads is determined for playout as part of the ad event but said combination does not disclose the element for automatic content recognition (ACR) recognizing certain content of a second AV stream viewed in the past, the second AV stream being different from the first AV stream. In an analogous art, Huber teaches embedding different ads within a received AV stream after a determination is made, using ACR, to determine and AV content viewed in the past comprising an embedded ads in order to dynamically change what advertisement is inserted into the later received AV stream. Huber first stream is Fig. 17 (a stream received later in time) and second stream is Fig. 16 (AV stream received earlier in time) with an earlier advertisement for “Coke” and later advertisement for “Pepsi” generated utilizing pattern recognition; see Huber para [0106] FIGS. 16 and 17 are illustrations of scenes showing other embodiments. Each time that an embedded ad appears in a new scene, the embedded ad may be a different advertisement. As shown in FIG. 16, scene one 1602, the person 1604 reaches into an open refrigerator 1606 for a soda can 1608. The embedded ad 16 10 is a "Coke" logo. In FIG. 17, scene two 17 12, the same person 17 14, while standing beside the closed refrigerator 1716, drinks from the soda can 171 8. The embedded ad 1720 is now a "Pepsi" logo. Applying embedded ads in this fashion may be done through pattern recognition and localized superimposition of ads, as will subsequently be explained. See also Huber para 109, 111, 115, 117, 122, 124, 127-132 disclosing the utilization of pattern recognition which is interpreted as ACR (automatic content recognition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, Zelewski, and  ATSC 3.0 by further incorporating known elements of Huber for displaying the presentation of tailored advertisements simultaneously wherein the determination of which advertisements are displayed with particular portions of AV content is determined based on pattern recognition (i.e., pattern recognition understood as automatic content recognition) because embedding dynamic advertisements into particular portions of video content is time consuming and the combination would produce the embedding of advertisements automatically and in a faster process with pattern recognition. 

Regarding claims 58-59, “wherein the electronic wall comprises: a first area at which time-specific content is presentable that changes based on current time of day, the first area being different from a second area on the wall that establishes the TV” and “comprising at least one processor configured with instructions which when executed by the processor configure the processor to: present the time-specific content at the first area while presenting other content at the second area” the combination of Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, Zalewski, and ATSC 3.0 disclose a first and second area for dynamically presenting advertisements wherein, based on the Interpretation of the Claims, supra, wherein Zelewski, cited in the rejection of claim 1, further teaches an “electronic wall” (i.e., digital wall) in Fig. 6 for simultaneously presenting a plurality of advertisements and comprising a display window “display device” 652 that does not take up the entire “electronic wall” (i.e., digital wall interpreted as a graphical user interface in Fig. 6 of Zalewski). See also Zelewski, further teaches the graphical user interface (i.e., “electronic wall”) displays television content in element 652 and advertisements 654, 664, 656, 660 (some inside the display 652 and some outside display 652) and simultaneously presenting a first and second advertisements and also teaches each advertisement has an associated identifier (para 40-41 presenting interactive elements added to those already existing in the media segment and interactive advertising comprising objects inserted while displaying interactive advertising will be of a static nature and/or dynamic; advertising content can be inserted inside viewing area and outside viewing display area; para 64-65 and Fig. 6 disclose simultaneously presenting advertisement 654 and 664 as also previously indicated and supported in para 40-41; para  Zelewski (Fig. 12 and para 77-79 a user is able to interact with a different “interactive advertisement” that the one disclosed in para 80-82. See also Zelewski Fig. 13 and para 40, 80-82 teaches interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content. 
	Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, Zalewski, and ATSC 3.0 do not reference time-specific content is presentable that changes based on current time of day. In an analogous art, Huber teaches embedding different ads within a received AV stream after a determination is made, using ACR, to determine and AV content viewed in the past comprising an embedded ads in order to dynamically change what advertisement is inserted into the later received AV stream as discussed in the rejection of claim 51. Huber further teaches that advertisements are embedded based on a particular available time-slot selected by a particular advertiser (Huber para 50, 73, 128 different particular times of day including “prime time broadcast”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, Zelewski, and  ATSC 3.0 by further incorporating known elements of Huber for displaying the presentation of tailored advertisements simultaneously wherein the determination of which advertisements are displayed with particular portions of AV content is determined based on particular times of the day preferred by particular advertisers because the modification would provide each advertiser greater control on the maximum number of viewers expected to get exposure to a particular ad. 


Claim 60 is rejected under U.S.C. 103 as being unpatentable over YAMAGISHI; Yasuaki et al. US 20180288468 A1 (hereafter Yamagishi ‘468) and in further view of YAMAGISHI; YASUAKI US 20170055006 A1 (hereafter Yamagishi ‘006) and in further view of YAMAGISHI; Yasuaki et al. US 20160057467 A1 (Yamagishi ‘467) and in further view of Zalewski; Gary M. US 20100273553 A1 (hereafter Zalewski) and in further view of "ATSC Standard: ATSC 3.0 Interactive Content (A/344)", May 2, 2019 (hereafter ATSC 3.0) and in further view of Shenkler; Andrew M. US 20160239198 A1 (hereafter Shenkler).

Regarding claim 60, “wherein the electronic wall comprises: a first area at which a shopping list is presentable, the first area being different from a second area on the wall that establishes the TV; at least one processor configured with instructions which when executed by the processor configure the processor to: present the shopping list at the first area while presenting other content at the second area” the combination of Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, Zalewski, and ATSC 3.0 disclose a first and second area for dynamically presenting advertisements wherein, based on the Interpretation of the Claims, supra, wherein Zelewski, cited in the rejection of claim 1, further teaches an “electronic wall” (i.e., digital wall) in Fig. 6 for simultaneously presenting a plurality of advertisements and comprising a display window “display device” 652 that does not take up the entire “electronic wall” (i.e., digital wall interpreted as a graphical user interface in Fig. 6 of Zalewski). See also Zelewski, further teaches the graphical user interface (i.e., “electronic wall”) displays television content in element 652 and advertisements 654, 664, 656, 660 (some inside the display 652 and some outside display 652) and simultaneously presenting a first and second advertisements and also teaches each advertisement has an associated identifier (para 40-41 presenting interactive elements added to those already existing in the media segment and interactive advertising comprising objects inserted while displaying interactive advertising will be of a static nature and/or dynamic; advertising content can be inserted inside viewing area and outside viewing display area; para 64-65 and Fig. 6 disclose simultaneously presenting advertisement 654 and 664 as also previously indicated and supported in para 40-41; para  Zelewski (Fig. 12 and para 77-79 a user is able to interact with a different “interactive advertisement” that the one disclosed in para 80-82. See also Zelewski Fig. 13 and para 40, 80-82 teaches interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content. 
	Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, Zalewski, and ATSC 3.0 do not reference “a shopping list is presentable”, however, in an analogous art, Shenkler teaches an electronic wall Fig. 20-29 and para 91-98 disclosing icons for presenting a shopping cart 2014, element 2012 for presenting a list of items from which the viewer can shop.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, Zelewski, and  ATSC 3.0 by further incorporating known elements of Shenkler for displaying the presentation of tailored advertisements simultaneously wherein the determination of which advertisements and providing a list of items that the viewer may purchase because the graphical user interfaces enable a viewer to mulitask while viewing television content and allows advertisers to provide opportunities to viewers related to impulse buying and improving advertiser sales. 
 
  




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on generally Monday to Friday 10am-6pm (with alternative Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-270-3950.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421